DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 – 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 17 of U.S. Patent No. 11,269,181. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 1 of Instant Application
Claim 1 of U.S. Patent No. 11,269,181
	A system comprising: 
a display configured to present image light to a user, the image light comprising virtual image content, wherein 
presenting the image light comprises presenting the image light with a wavefront divergence corresponding to a depth plane at a distance from the user; 




camera; 

and one or more processors configured for: 
obtaining, via the camera, an image of an eye of the user; 

determining, based on the image of the eye of the user, whether the user corresponds to a registered user; 


in accordance with a determination that the user corresponds to the registered user: 
determining a setting associated with the registered user, the setting corresponding to a first wavefront divergence; 
and presenting, to the user via the display, the image light with the first wavefront divergence; 
and in accordance with a determination that the user does not correspond to the registered user: 
presenting, to the user via the display, the image light with a second wavefront divergence different from the first wavefront divergence.
A wearable system comprising: 
one or more displays configured to present virtual image content via image light to one or both eyes of a user, wherein 
the one or more displays are configured for outputting the image light to one or both eyes of the user, the image light to have different amounts of wavefront divergence corresponding to different depth planes at different distances away from the user; 

one or more cameras configured for capturing images of one or both eyes of the user; 
and one or more processors configured for: 
obtaining one or more images of one or both eyes of the user as captured by the one or more cameras; 
generating an indication based on the one or more obtained images of one or both eyes of the user, the generated indication indicating whether the user is identified; 
and controlling the one or more displays to output the image light to one or both eyes of the user, the image light to have the different amounts of wavefront divergence based at least in part on the generated indication indicating whether the user is identified, wherein 


the generated indication indicates that the user is not identified as a registered user, and wherein 
the one or more processors are further configured for, in response to the generating indication indicating that the user is not identified as a registered user, performing the controlling the one or more displays to output the image light to one or both eyes of the user to include controlling the one or more displays to output the image light to one or both eyes of the user, the image light to have the different amounts of wavefront divergence based further on a default setting.
Claim 1 of differs from that of claim 1 of Instant Application in that it discloses additional limitations, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of by omitting the additional limitations, wherein such modification would have been a simple design choice alternative and would have only required a routine skill.


Claim 2 is similarly rejected over claim 2 of U.S. Patent No. 11,269,181.
Claim 3 is similarly rejected over claim 1 of U.S. Patent No. 11,269,181.
Claim 4 is similarly rejected over claim 4 of U.S. Patent No. 11,269,181.
Claim 5 is similarly rejected over claim 5 of U.S. Patent No. 11,269,181.
Claim 6 is similarly rejected over claim 6 of U.S. Patent No. 11,269,181.
Claim 7 is similarly rejected over claim 7 of U.S. Patent No. 11,269,181.
Claim 8 is similarly rejected over claim 8 of U.S. Patent No. 11,269,181.
Claim 9 is similarly rejected over claim 7 of U.S. Patent No. 11,269,181.
Claim 10 is similarly rejected over claim 10 of U.S. Patent No. 11,269,181.
Claim 11 is similarly rejected over claim 11 of U.S. Patent No. 11,269,181.
Claim 12 is similarly rejected over claim 12 of U.S. Patent No. 11,269,181.
Claim 13 is similarly rejected over claim 13 of U.S. Patent No. 11,269,181.
Claim 14 is similarly rejected over claim 14 of U.S. Patent No. 11,269,181.
Claim 15 is similarly rejected over claim 13 of U.S. Patent No. 11,269,181.
Claim 16 is similarly rejected over claim 15 of U.S. Patent No. 11,269,181.
Claim 17 is similarly rejected over claim 17 of U.S. Patent No. 11,269,181.
Claim 18 is similarly rejected over claim 6 of U.S. Patent No. 11,269,181.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY BOLOTIN/           Primary Examiner, Art Unit 2623